 Case 3:19-cv-01255-K-BT Document 32 Filed 12/11/20           Page 1 of 1 PageID 263



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

TIANNA GRAY,

       Plaintiff,

v.                                             Case No. 3:19-cv-1255-K-BT

WAL-MART STORES TEXAS, LLC,

       Defendant.

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The    Court   has   under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 6, 2020. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       Signed December 11, 2020.




                                        __________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




                                           1
